Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Wasco on December 3, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, following the 6th line of the claim the following clause has been inserted:
	a port disposed in the casing, the port having an aperture that provides access to interior of the casing, the aperture being located in at least one of the portions having the variable radius;
	Claim 1, line 11, “casing,” has been changed to - -casing, and- -.
	Claim 1, lines 12-16 have been deleted.
	Claim 9 has been canceled.
Claim 13, following the 8th line of the claim the following clause has been inserted:

Claim 13, line 11, “film,” has been changed to - -film, and- -.
	Claim 13, lines 16-19 have been deleted.
	Claims 25 and 26, line 1, “turbomachinery” has been changed - -turbo-machinery- -.
	New claim 28 has been added and reads:
	Claim 28.	The bearing of claim 1, wherein the displacement of the first pad and the second pad either introduces parametric anti-resonance into the bearing system or introduces modal interaction that transfers vibration energy from a first mode to a second mode in the bearing system when excitation frequency corresponds to a difference between first and second critical speeds of a turbine rotor.
New claim 29 has been added and reads:
	Claim 29.	The turbo-machinery of claim 13, wherein the displacement of the first pad and the second pad introduces modal interaction that transfers vibration energy from a first mode to a second mode in the bearing system when excitation frequency corresponds to a difference between first and second critical speeds of the turbo-machinery.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing or  turbo-machinery with the bearing, the bearing comprising a casing having a bore with a center axis, the bore having an interior surface with openings disposed between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656